Citation Nr: 1720000	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  15-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right foot disorder.

2.  Whether new and material evidence has been received to reopen a service connection claim for a left foot disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelley Esq.


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A transcript is of record. 

The Board notes that the Veteran's claims file has been rebuilt.  The record currently before the Board consists of electronic files contained in two databases (known as Virtual VA and the Veterans Benefits Management System (VBMS)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

As noted, the RO was unable to locate the Veteran's original VA claim folder, so that file had to be "rebuilt."  Review of the available records shows that a September 2008 rating decision declined to reopen a claim for service connection for a right foot disability.  In so doing, the RO noted that an April 1995 rating decision had previously denied service connection for pes planus bilateral because the evidence of record showed the condition existed prior to service.  The Veteran was notified of this decision by letter dated April 7, 1995.  Evidence considered by the RO in the September 2008 rating decision included a Statement in Support of Claim received on May 6, 2008; a letter from the Veteran received May 19, 2008; and VA outpatient treatment records dated from April 12, 2007, to January 23, 2008.  The RO noted that the Veteran's May 2008 letter reported that he injured his left foot when he jumped out of a truck in 1955 and landed on a rock.  He was reportedly placed on crutches for about one month, however, there was no evidence of record of this incident.  The RO further noted that treatment records from Boston VAMC showed that the Veteran complained of foot pain due to arthritis and that the bottoms of his feet were painful in the arch region.  

During his October 2016 Board hearing, the Veteran reported receiving treatment for his feet in 1957 at the VA medical facility in Jamaica Plain and at a VA medical facility from 1980-1990.  As noted above, at the time of the September 2008 rating decision the RO had obtained the Veteran's VA outpatient treatment records dated from April 12, 2007, to January 23, 2008, although these documents are no longer associated with the file.  Accordingly, on remand the RO should obtain the Veteran's complete VA treatment records, dated from 1957 forward.  Also, as the case must be remanded, an attempt should be made to obtain any available service treatment and service personnel records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records, and his service personnel records.  


2.  Make arrangements to obtain a complete copy of the Veteran's treatment records (to include any archived records) from the Boston VA Healthcare System, including from the Jamaica Plain and West Roxbury treatment facilities, dated from 1957 to the present.  

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received (to include obtaining a VA examination, if warranted), readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



